DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3-16, 19-21 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose or suggest the light emitting device of claim 1, in particular the limitations of said light emitting modules have a rectangular outline as viewed in a plan view, wherein said anode-side and cathode-side terminals are arranged along two opposite sides of said rectangular outline, and wherein the comb-tooth portions extend along the light emitting modules to pass through the anode-side and cathode-side terminals. The prior art does not disclose or suggest the light emitting device of claim 5, in particular the limitations of the heat-dissipating plates or parts and the wiring board are separate elements.
The closely related prior art, Fujino et al. (US 20080143916) discloses (Figs. 1-13) a light emitting device comprising: a plurality of light emitting modules (11), comprising: a plurality of light emitting elements (12), and anode-side and cathode-side terminals (N, P) that are arranged on a back surface of said plurality of light emitting modules and are connected to said plurality of light emitting elements (12), and are connected to each other in series or in parallel, in order to supply currents to said plurality of light emitting elements (section 0042); a frame (10) that holds said plurality of light emitting modules in a matrix arrangement on a common plane to provide a light emitting screen; and a flexible wiring board (13) that electrically connects said plurality of 
However, the prior art does not disclose or suggest the light emitting device of claim 1, in particular the limitations of said light emitting modules have a rectangular outline as viewed in a plan view, wherein said anode-side and cathode-side terminals are arranged along two opposite sides of said rectangular outline, and wherein the comb-tooth portions extend along the light emitting modules to pass through the anode-side and cathode-side terminals. Claim 1 is therefore allowed, as are dependent claims 3-4, 14-16, and 19-21. The prior art does not disclose or suggest the light emitting device of claim 5, in particular the limitations of the heat-dissipating plates or parts and the wiring board are separate elements. Claim 5 is therefore allowed, as are dependent claims 6-13. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S CHANG whose telephone number is (571)270-5024.  The examiner can normally be reached on Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on (571) 272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/CHARLES S CHANG/Primary Examiner, Art Unit 2871